DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
An amendment filed on 3 January 2022 is acknowledged. Claims 21, 23, and 30-32 are amended. Claims 21-24 and 26-32 are pending and presented for examination on the merits.
In response to the amendment filed on 3 January 2022, the rejections under 35 USC 112, second paragraph are partially withdrawn and modified; the rejection under 35 USC 112, fourth paragraph is withdrawn; and the rejections over the prior art are partially withdrawn and modified. Claims 21, 22, and 26-32 are directed to allowable subject matter.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are the following:
a light source system operable to illuminate the coverslipped sample with incident bright field illumination and with incident dark field illumination, light of the dark field illumination having an angle of incidence in a range of 50° to 80° (claims 21 and 32); 

The term "system" is a generic placeholder that does not imply any particular structure to one of ordinary skill in the art. This interpretation does not apply to claims 22-24, given the recitation of light source(s), which is/are structure sufficient to perform the recited function.
an automatic handing apparatus that conveys the coverslipped sample onto the sample stage (claim 30); wherein the automatic handing apparatus removes the coverslipped sample from the sample stage after detection of the bright field image and the dark field image by the camera (claim 31).

The term "apparatus" is a generic placeholder, and the limitation of an apparatus configured to convey and remove does not imply any particular structure to one of ordinary skill in the art. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph they being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 31 recites the limitation "after detection of the bright field image and the dark field image by the camera." There is insufficient antecedent basis for this limitation in because claim 21 recites "a camera arranged to generate a bright field image… and a dark field image". Moreover, it is unclear what is meant by detecting an image. While an image can be a result of detection, it is not the subject of detection. Instead, a sample can be imaged by a detector to generate an image. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 23 and 24 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Molnar (WO 2010/100516; previously relied upon).
Regarding claim 23, Molnar discloses an apparatus (Fig. 2; claims 10 and 11) comprising: 
a sample stage (slide holder 3; Fig. 3) for supporting a coverslipped sample comprising a sample and a coverslip applied to the sample (slide 4, cover glass 11, sample 9; Fig. 3); 
a light source system (single displaceable light source 2A; Fig. 3) operable to illuminate the coverslipped sample with incident bright field illumination and with incident dark field illumination ("the light incident on … the slide 4," page 8, line 16 and page 10, line 4; "illuminating streak of light emitted by the light source 2A and incident on the slide 4," page 12, lines 11-12), the light source system comprising: one light source operable to illuminate the coverslipped sample with bright field illumination at a first illumination angle and operable to illuminate the coverslipped sample with dark field illumination at a second illumination angle (Fig. 2; abstract; page 3, lines 20-21; page 6, lines 27-30); 
a camera (optical detector 1; Fig. 3, which can be an image recording device, page 1, lines 25-26; page 2, lines 18-19; page 3, lines 5-6 and 18-20) arranged to generate a bright field image of the coverslipped sample when the coverslipped sample is illuminated by the bright field illumination and a dark field image of the coverslipped sample when the coverslipped sample is illuminated by the dark field illumination (page 3, lines 18-20).
Regarding the limitation "a light source system operable to illuminate the coverslipped sample with incident bright field illumination and with incident dark field illumination," because the specification does not provide a special definition of "incident," the term is interpreted according to its plain meaning.  Light from light source 2A is "incident" upon the bottom of the coverslipped sample, and the term "incident" is explicitly used by Molnar to describe the light that hits the slide (page 8, line 16; page 10, line 4; page 12, lines 11-12). While Molnar's optical detector generates an image from light transmitted through the coverslipped sample, this is not excluded by the scope of the claimed camera.
Regarding the limitation "wherein a coverslipping defect present in the coverslipped sample is represented in the bright field image and in the dark field image," this intended use is capable of being achieved by the setup of Molnar. Molnar discloses illumination at an angle of 0° or at an angle falling between at least 5° and at most 85° (claim 11), relative to the perpendicular (Fig. 2), which falls within range of angles of incidence taught by the instant disclosure for bright field and dark field illumination ([0030], [0064]). Moreover, in the embodiment of Fig. 3, Molnar teaches that the contamination 12 located on the cover class 11 can be seen in the digitized image (page 11, lines 31-32).
It is noted that the manner of operating a disclosed device does not further limit an apparatus claim nor differentiate apparatus claims from prior art. If the apparatus of the prior art is capable of performing the recited steps or intended use, then the apparatus meets the recited limitations. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
Regarding claim 24, no particular configuration or operability is claimed (or disclosed) regarding the stepless adjustability of the light source. Molnar discloses that light source 2A is displaced along a given path defined by a desired guiding member preferably a rail 7 (page 6, line 32 to page 7, line 1). In one embodiment, Molnar discloses automatic displacement of light source 2A via a stepping motor 8 (page 7, lines 2-5). In another embodiment, Molnar discloses "the change-over between bright filed and dark field illumination is performed not mechanically," i.e., manual displacement of the light source (page 13, lines 28-31). Because Molnar's light source is capable of being displaced manually, and because manual displacement along a rail does not require any particular step, Monlar's light source 2A is capable of being steplessly adjustable such that an illumination angle at which the one light source illuminates the coverslipped sample is steplessly adjustable.

Allowable Subject Matter
Claims 21, 22, 26-30, and 32 are allowed.
Claim 31 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The closest prior art of Kaplan (US 5,835,620; IDS, previously relied upon) does not teach or suggest that light of the dark field illumination has an angle of incidence in a range of 50° to 80°. Instead, Kaplan teaches that "An edge image is obtained by illuminating the slide 16 by the oblique light bank 20 which directs light to the slide at an angle parallel or nearly parallel to the top surface of the slide" (col. 4, line 66 to col. 5, line 2; col. 6, lines 1-5 and 60-61; Fig. 4).

Response to Arguments
Applicant's arguments filed on 3 January 2022 have been considered and are not fully persuasive or are moot in view of the modified grounds of rejection.
Regarding claim 23 and anticipation by Molnar (WO 2010/100516), Applicant argues that because Molnar discloses a transmission microscope, Molnar does not teach or suggest using incident light illumination for both the bright field and dark field illumination. This argument is not persuasive because light from light source 2A is incident upon the bottom of the coverslipped sample, and the term "incident" is explicitly used by Molnar to describe the light that hits the slide (page 8, line 16; page 10, line 4; page 12, lines 11-12). While Molnar's optical detector generates an image from light transmitted through the coverslipped sample, this is not excluded by the scope of the claimed camera. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043.  The examiner can normally be reached on M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE ADAMS/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797